Filed 8/19/21 Kopcrak v. Dettamanti CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


LINDA KOPCRAK,                                                2d Civ. No. B306173
                                                          (Super. Ct. No. 18PR00334)
     Plaintiff and Respondent,                              (Santa Barbara County)

v.

ANGELINA DETTAMANTI,

     Defendant and Appellant;

DAVID Y. FARMER, as
Trustee, etc.,

  Real Party in Interest and
Respondent.


      Angelina Dettamanti, former trustee, appeals superior
court orders issued against her involving the Carrari Family
Trust (the trust). The court denied three motions she filed and
ruled in favor of David Y. Farmer, the trustee, and Linda
Kopcrak, the petitioner. We conclude, among other things, that:
1) Dettamanti raises issues that may not be considered because
they are outside the record or because they are based on factual
claims without citation to the record; 2) the trial court had the
authority to appoint Farmer as temporary trustee; 3) issues
Dettamanti now raises about Farmer’s authority and duties were
decided against her in a prior appeal she filed in a related case
involving the trust; 4) Dettamanti’s claim of trial court bias is
without merit; 5) the court properly denied Dettamanti’s ex parte
application for an order involving water at her residence; 6) the
court did not abuse its discretion by denying Dettamanti’s
motions to disqualify counsel for Farmer and Kopcrak because of
their receipt of Dettamanti’s confidential financial information; 7)
the court had personal jurisdiction over Dettamanti based on her
general appearances in this action; 8) the court had in rem
jurisdiction to issue temporary and emergency orders involving
the trust; and 9) Kopcrak had standing to file a petition in this
action. We affirm.
       It is our hope this opinion will serve to discourage possible
further appellate briefs that fail to comply with the court rules.
                                FACTS
       This is not the first appeal Dettamanti filed in this trust
litigation that now involves six related pending cases.
                  The Prior Durant Harvesting Case
       Durant Harvesting, Inc. v. Dettamanti (B296096, Jan. 13,
2020) [nonpub. opn.] (hereafter Durant Harvesting) was a prior
Dettamanti appeal involving an interpleader action concerning
the trust, the duties and powers of Farmer as temporary trustee,
and various probate orders issued against Dettamanti as the
former trustee. Our decision in Durant Harvesting is significant
to this appeal because issues Dettamanti litigated in that case




                                 2
have a direct bearing on issues she is raising in the current
appeal.
      In Durant Harvesting, we said, “Dettamanti was
designated as the trustee of the Trust in 2018. The trustee has
the authority to oversee the operations and management of the
Carrari ranch. Dettamanti claimed Joseph Carrari, the trustor,
wanted her to be the trustee because he ‘did not trust his family
members.’ Dettamanti was Carrari’s personal assistant in 2016
and she became the manager of his ranch in 2017. After
Carrari’s death, his children filed actions to remove Dettamanti
as trustee. Dettamanti continued to live on the ranch.”
      On December 3, 2018, Judge Staffel issued an order that
permitted Dettamanti to remain on the ranch pending further
order of court. (Durant Harvesting, supra, B296096.) On
January 15, 2019, Judge Staffel suspended Dettamanti as trustee
and appointed Farmer as temporary trustee of the trust. (Ibid.)
      On January 29, 2019, Farmer filed an application to,
among other things, release $110,000 of “interpled funds” to
“remove unauthorized occupants” who were denying him access
to the ranch and preventing him from performing his trustee’s
duties. Judge Staffel, relying on evidence presented by Farmer,
rescinded his December 3rd order and ruled, “As of January 30,
2019, Angelina Dettamanti is no longer permitted to reside at or
enter the Ranch Property.”
      Dettamanti filed an appeal challenging the eviction order
and the other interim trust-related orders made by Judge Staffel.
We reversed the eviction order. But we affirmed the remaining
orders and findings issued by Judge Staffel. We rejected
Dettamanti’s claim that the trial court lacked jurisdiction
because of inadequate service of process. We noted that




                                3
Dettamanti had made a general appearance on “February 8,”
which was “consent for the court to exercise jurisdiction.” We
ruled the trial court had subject matter jurisdiction to issue its
trust-related orders. We noted that in addition to Dettamanti’s
general appearance, she also litigated legal issues, presented
evidence, and she “consequently consented to the court’s
authority to make interim or temporary rulings on the Trust
issues and she has not shown it lacked personal or subject matter
jurisdiction to do so.”
       We also affirmed Judge Staffel’s findings that
“Dettamanti’s actions interfered with Farmer’s performance of
his duties as temporary trustee.”
        The Current Trust Case, Linda Kopcrak, Petitioner
       Linda Kopcrak filed a petition to remove Joseph F. Carrari
as trustee of the trust on July 12, 2018. She alleged Carrari was
susceptible to the undue influence of Dettamanti. When Carrari
was 82 years old, he became “familiar” with Dettamanti who was
32 years old. Dettamanti isolated him to the exclusion of his
family, friends, long time doctors, advisors, and estate planning
attorneys. Kopcrak said Dettamanti unduly influenced him
contrary to his interests, and the terms of the trust, to obtain
trust funds for Dettamanti’s sole benefit. She claimed
Dettamanti had a history of committing elder abuse and
exploitation.
       Carrari answered the petition. He died on November 25,
2018.
       On November 27, 2018, Kopcrak filed an application
seeking an order preventing Dettamanti from disposing of
Carrari’s remains and for an order that his children should have
exclusive control over the funeral arrangements. She sought an




                                4
order to show cause why Dettamanti should remain living on the
ranch and to prevent her from disposing of the trust assets.
       On November 28, 2018, Judge Staffel granted a temporary
restraining order prohibiting Dettamanti from disposing of
Carrari’s remains and freezing assets. He also ruled that the
current occupants of the ranch are allowed “to remain pending
further hearing.”
       James McKiernan, formerly the attorney for Joseph
Carrari, filed an opposition to these orders and claimed
Dettamanti was the sole successor trustee.
       On November 29, 2018, McKiernan filed a petition for writ
of mandate in this court to set aside the trial court’s orders. The
petitioners on that petition were the estate of Joseph Carrari and
Dettamanti. That petition was summarily denied.
       On November 30, 2018, McKiernan appeared and
challenged trial court orders. The court ruled that the orders the
court had issued at the prior hearing remained in full force until
further order of the court.
       On December 17, 2018, Dettamanti filed a notice of appeal
from the orders of November 28 and 30. The appeals from these
orders were dismissed after Dettamanti failed to pay filing fees.
       On December 6, 2018, Kopcrak filed a petition to remove
Dettamanti as trustee. On December 11, she filed a petition to
appoint a temporary trustee. She set a hearing date for these
requested temporary orders for January 15, 2019. Kopcrak
served a notice of hearing by mail at Dettamanti’s post office box
address and her attorney served copies at Dettamanti’s e-mail
address.
       On January 14, 2019, Kopcrak filed an affidavit of
unsuccessful service “documenting nine separate attempts to




                                 5
personally serve Dettamanti with Summons and Petition” at the
ranch where Dettamanti resided. According to the affidavit,
sheriff’s deputies contacted Dettamanti on numerous occasions.
She told them she would call them back, but she never did.
       At the January 15, 2019, hearing, attorney Rodney Lee
appeared for Dettamanti. Judge Staffel issued temporary orders
appointing Farmer as temporary trustee 1and removing
Dettamanti as trustee.
                       Dettamanti’s Motions
       On December 4, 2019, Dettamanti filed a notice of motion
and motion to vacate the orders the trial court issued on
November 28 and 30, and January 15, 2019. She claimed those
orders were void because the court lacked personal jurisdiction
over her. The trial court denied this motion. It found, among
other things, that Dettamanti had made numerous general
appearances in this case.
       Dettamanti filed motions to disqualify counsel for Farmer
and counsel for Kopcrak. She claimed they were using
confidential information they had obtained from a fee waiver
petition that she had filed with the trial court. The trial court
denied these motions. Dettamanti also filed an ex parte motion
relating to the quality of water at her residence. The court
denied this application noting that it was not legible.
                            DISCUSSION
              Objections to Dettamanti’s Opening Brief
       Kopcrak objects to Dettamanti’s opening brief. She claims
it contains numerous factual claims without citation to the



      1We grant Kopcrak’s request for judicial notice filed April
21, 2021.


                                6
record, and those statements cannot be considered on appeal. We
agree.
        “ ‘Statements of facts not supported by references to the
record may be disregarded . . . .’ ” (Citizens Opposing a
Dangerous Environment v. County of Kern (2014) 228
Cal.App.4th 360, 366, fn. 8.)
       Dettamanti claims several of the trial court’s findings and
orders are not supported by the evidence. But, for the most part,
she does not set forth the evidence the opposition presented or
the evidence the court relied on.
       “In claiming that the evidence is insufficient to support the
trial court’s findings, an appellant must ‘ “demonstrate that there
is no substantial evidence to support the challenged findings.” ’ ”
(In re S.C. (2006) 138 Cal.App.4th 396, 414.) “ ‘A recitation of
only [appellant’s] evidence is not the “demonstration”
contemplated under the above rule. [Citation.] Accordingly, if,
as [appellant] here contend[s], “some particular issue of fact is
not sustained, [appellant is] required to set forth in [her] brief all
the material evidence on the point and not merely [her] own
evidence. Unless this is done the error is deemed to be
[forfeited].” ’ ” (Id. at pp. 414-415.)
          Attacks on Opposing Counsel in the Opening Brief
       Kopcrak objects to a number of gratuitous and insulting
comments in the brief that Dettamanti made about respondents’
counsel. These include claims that counsel have filed fraudulent
pleadings, concealed evidence, engaged in a “conspiracy,”
committed fraud on the court, etc. There are no trial court
findings that would support the basis for these claims. (In re
S.C., supra, 138 Cal.App.4th at p. 412 [“unwarranted personal
attacks on the character or motives of opposing [counsel] are




                                  7
inappropriate” and should not be considered as arguments on
appeal].)
                Removing Dettamanti as Trustee and
             Appointing Farmer as Temporary Trustee.
       Dettamanti claims that the orders by Judge Staffel that
removed her as trustee were invalid and not supported by
evidence, and that Farmer is not lawfully acting as the trustee.
She makes these arguments under the heading “Removal of
Appellant as Trustee Not Supported by Case Law, Probate Code,
or Material Facts as required.” (Boldface omitted.) But the
argument under this heading was not accompanied by citation to
facts in the record or citation to legal authority.
       “To demonstrate error, appellant must present meaningful
legal analysis supported by citations to authority and citations to
facts in the record that support the claim of error.” (In re S.C.,
supra, 138 Cal.App.4th at p. 408.) “When a point is asserted
without argument and authority for the proposition, ‘it is deemed
to be without foundation and requires no discussion by the
reviewing court.’ ” (Ibid.)
       Dettamanti claims the trial court improperly appointed
Farmer as temporary trustee, instead of her, and this was
achieved without any evidentiary support. She contends Judge
Staffel acted without authority, which allowed Farmer to commit
“severe and perpetual violations of his fiduciary duties” as
trustee.
       In her brief Dettamanti cites to the portions of Durant
Harvesting that favor her, but she omits discussing the portions
of that decision that are not favorable to her claims. Durant
Harvesting is a related case involving the trust. There we upheld
several of Judge Staffel’s findings and temporary orders he made




                                 8
against Dettamanti based on evidence presented at an
evidentiary hearing. Dettamanti testified at that hearing and
challenged Farmer’s authority to act as temporary trustee. We
concluded that Judge Staffel, from the evidence in the record,
properly found Dettamanti was interfering with Farmer’s duties
as temporary trustee.
       We noted that Dettamanti’s conduct included: 1) failing to
cooperate with Farmer, 2) not providing him “with Trust records
and documents that the court had ordered to be provided,” 3)
failing to assist Farmer in locating the trust bank accounts, 4)
failing to assist him in identifying and collecting trust assets, and
5) Dettamanti “did not provide any document that she was
required to produce” as the former trustee. (Italics added.)
(Durant Harvesting, supra, B296096.) She had also taken actions
to prevent Farmer from performing his duty to manage ranch
operations. Judge Staffel reasonably determined that Farmer
was properly conducting his duties as temporary trustee. We
ruled Judge Staffel had the authority to issue orders to prevent
Dettamanti from interfering with Farmer’s duties. Dettamanti
has not shown why Judge Staffel could not be reasonably
concerned about her ability to act as a temporary trustee at that
time given her recalcitrant actions to undermine Farmer’s duties
as trustee.
       Moreover, in Durant Harvesting, Dettamanti also had the
opportunity to present evidence to show why the prior temporary
orders that suspended her as trustee and appointed Farmer as
temporary trustee should be set aside. But the trial court, after
listening to her testimony, decided not to set aside the trustee
appointment orders. We affirmed. To the extent Dettamanti is
attempting to relitigate these issues in her current appeal, that




                                 9
attempt fails. (Sargon Enterprises, Inc. v. University of Southern
California (2013) 215 Cal.App.4th 1495, 1506; City of Santa
Paula v. Narula (2003) 114 Cal.App.4th 485, 490.)
                Trial Court Bias Against Dettamanti
       Dettamanti argues “the trial courts acted improper and
failed to be impartial.” She claims that “[t]he Trial Court
blatantly demonstrates overt bias for Counsel Staton and his
client Petitioner, prejudicing Appellant on every single
opportunity.” (Italics added.) She then claims that the judges
who have decided against her “have violated . . . the California
Judicial Canon of Ethics.” She requests the vacation of “all
actions by the Trial Court for blatant failure to act impartial.” In
this argument Dettamanti makes a series of allegations without
citing to the record and conclusory allegations of alleged judicial
bias. These unsupported conclusory assertions will not support a
claim of error on appeal. (In re S.C., supra, 138 Cal.App.4th at
p. 408.)
       Kopcrak objects to these “attacks on the integrity of the
trial court” as being “improper and meritless.” We agree. The
claim that a trial judge is biased because he or she repeatedly
ruled against a party “is without merit because ‘a trial court’s
numerous rulings against a party – even when erroneous – do not
establish a charge of judicial bias . . . .’ ” (People v. Fuiava (2012)
53 Cal.4th 622, 732.) Dettamanti may contest the findings and
orders she disagrees with. But unwarranted accusations of
judicial misconduct, without support in the record, should not be
included in an appellate brief. (Martinez v. O’Hara (2019) 32
Cal.App.5th 853, 858.)




                                  10
       Denying an Ex Parte Application (January 24, 2020)
      Dettamanti appealed the trial court’s order of January 24,
2020, that denied an ex parte application she made.
      Kopcrak contends this is not an appealable order. She
notes it was a tentative ruling made in a minute order which did
not reach the merits of Dettamanti’s ex parte application. She
correctly notes this order is not one of the orders listed as
appealable orders for probate cases in Probate Code section 1300.
But even treating this appeal as a writ, the result will not
change.
      Dettamanti contends the trial court erred by denying her
ex parte application “for constructive eviction concerning a lack of
potable water at her home.” She claims the trial court denied
this motion because it “believes [Dettamanti’s] lack of access to
potable water at her home was not a matter that was worthy of ex
parte relief.” (Italics added.) But her claim about the trial court’s
alleged uncaring motive is not supported by a reference to facts in
the record.
      The record reflects that this ex parte motion was not denied
on the merits. Instead, the trial court ruled that the paperwork
Dettamanti submitted was “illegible.” Moreover, the court did
not simply deny the motion. It ordered that Dettamanti “shall
re submit all her paperwork.” There is no showing that
Dettamanti resubmitted the motion in proper form. Kopcrak
argues that any failure to obtain a ruling on the merits of her ex
parte application was due to Dettamanti’s failure to file a legible
motion. Dettamanti claims she “provided the Trial Court with a
legible copy the same day.” But she has not cited to the record to
support this claim. Our review of the record shows an




                                 11
application followed by a declaration that is, in fact, illegible.
Dettamanti has not shown an abuse of discretion.
                    Motions to Disqualify Counsel
       Dettamanti appealed the trial court’s orders denying her
motions to disqualify the attorneys representing Farmer and
Kopcrak. She claims the court was required to disqualify
opposing counsel because of their receipt of and “misuse of
privileged information” about her.
       “A trial court’s decision on a disqualification motion is
ordinarily reviewed for abuse of discretion.” (Antelope Valley
Groundwater Cases (2018) 30 Cal.App.5th 602, 615.) “When
considering a disqualification motion, courts have considered
such factors as the clients’ right to counsel of their choice, the
attorney’s interest in representing a client, the financial burden
on the client if required to replace disqualified counsel, and the
potential that tactical abuse underlays the disqualification
proceeding.” (Id. at p. 616.) “The deference we accord to the
court’s factual findings extends not only to its express findings
but also to any implicit findings for which there is substantial
evidentiary support.” (Id. at p. 615.)
                Motion to Disqualify Farmer’s Counsel
       With reference to the motion to disqualify Farmer’s
counsel, the trial court made the following factual findings: 1)
Dettamanti’s attorney by mistake served a request to waive court
fees on Farmer’s counsel and on the attorneys who represented
Kopcrak; 2) Farmer’s counsel believed the information in the fee
waiver request was contradicted by Dettamanti’s receipt of a
$200,000 check; 3) Farmer’s attorney claimed he did not notice
the word “confidential” on the document, and because it was
served on his office, he did not believe it was confidential; 4)




                                12
Farmer’s attorney offered it as an exhibit at an evidentiary
hearing to impeach Dettamanti’s credibility, but the trial court
ordered it withdrawn before it could be marked as an exhibit by
the clerk. Dettamanti has not made a sufficient showing from
the record to challenge these findings.
       The trial court concluded that the contents of the fee waiver
document "have no relevance to any of the related cases, or to
Dettamanti’s case strategies.” “[T]here does not appear to be any
existing prejudice from [counsel’s] knowledge of the fee waiver
and its contents, nor does it appear that there is any possibility of
damage to Dettamanti in the future, based upon that knowledge.”
The court also found that Farmer’s counsel’s improper use of the
document “was not done with consciousness of its impropriety
[]given his lack of familiarity with the fee waiver process.” The
court denied the motion to disqualify Farmer’s counsel finding
that the mistake did not warrant disqualification.
       The trial court properly considered the impact of the use of
the document on Dettamanti’s cases and the nature of the
violation. It was in the best position to determine the credibility
of the parties before it. It found there were two mistakes, one by
Dettamanti’s counsel in serving the document, and one by
Farmer’s counsel in using it. In fact, had Dettamanti’s counsel
not served this document on opposing counsel, there would not
have been a problem. The court determined that Farmer’s
counsel did not intentionally violate the confidentially
requirements. The court was entitled to consider the impact a
disqualification would have on Farmer, its financial burden, and
whether the motion was filed as a tactical tool. (Antelope Valley
Groundwater Cases, supra, 30 Cal.App.5th at p. 616.)




                                 13
        Given the trial court’s findings, and balancing the relevant
factors that are involved in a disqualification motion (Antelope
Valley Groundwater Cases, supra, 30 Cal.App.5th at p. 616), we
conclude Dettamanti has not shown that the trial court abused
its discretion.
               Motion to Disqualify Kopcrak’s Counsel
       In the trial court Dettamanti claimed that her counsel’s
mistaken service of the fee waiver form on Kopcrak’s counsel
meant that Kopcrak’s lawyers had possession of the document,
could possibly “misuse” it, and consequently they should be
disqualified. But the trial court found that “Dettamanti
acknowledges that [Kopcrak’s counsel] took no action regarding
the fee waiver . . . .” (Italics added.) The court also rejected
Dettamanti’s claims that Kopcrak’s counsel had ever attempted
“to use the document in any way.” The court could reasonably
find that her motion to disqualify was not based on evidence, but
only on speculation about potential future use of the document.
Kopcrak’s counsel received the information because Dettamanti’s
counsel sent it to them. They did not solicit it or obtain it in
violation of any fiduciary or attorney-client relationship. (Dino v.
Pelayo (2006) 145 Cal.App.4th 347, 353.) Moreover, the trial
court properly took the precaution to order counsel for Farmer
and Kopcrak “to permanently delete all electronic copies of the
Request to Waive Court Fees which was inadvertently served
upon them, and to destroy and/or return to Dettamanti all hard
copies of the document.”
       The second ground for disqualification was that Kopcrak’s
counsel had allegedly made defamatory statements about
Dettamanti. Dettamanti claimed counsel had said she “was the
greatest threat to trust property and operations” and was




                                 14
manipulative and evil. But the trial court found that an alleged
“audio recording of an unspecified hearing in an unspecified case
on August 9, 2019,” where some of the statements were allegedly
made, was not found in the court’s records. The court also found
that, even if these statements were made, they were “protected
by the absolute judicial privilege set forth in Civil Code section
47.” (Silberg v. Anderson (1990) 50 Cal.3d 205, 214 [the litigation
privilege allows lawyers to “zealously protect their clients’
interests”].)
       Dettamanti’s theory about her right to disqualify Kopcrak’s
counsel on this ground is incorrect and a double-edged sword. If
the law allowed Dettamanti to disqualify Kopcrak’s counsel
because of statements Dettamanti found to be offensive or
defamatory, then Kopcrak would have the right to disqualify
Dettamanti’s counsel on the same ground. This would result in
chaos in highly contested litigation, it would lead to represented
parties being forced to proceed without representation, and
undermine the lawyers’ ability to zealously represent their
clients’ interests. (Silberg v. Anderson, supra, 50 Cal.3d at
p. 214.) Dettamanti has not shown error.
             Dettamanti’s Motion to Vacate Prior Orders
       Dettamanti contends the trial court erred by not granting
her motion to vacate three prior orders the trial court made.
       Kopcrak claims the order denying this motion is not an
appealable order under Probate Code section 1300. But even
treating Dettamanti’s appeal as a writ petition, the result will not
change.
       Dettamanti filed a motion to vacate the prior orders issued
by Judge Staffel on November 28, 2018, November 30, 2018, and




                                15
January 15, 2019, “on the basis that the Court lacked
fundamental jurisdiction over her to make any of the orders.”
       In rejecting Dettamanti’s motion, the trial court initially
found, “The evidence before the Court shows that the petition to
remove Dettamanti as trustee, as well as the petition to appoint a
temporary trustee, were both served upon Dettamanti at her Los
Alamos address.” Dettamanti claims these findings are
contradicted by evidence she presented which shows she did not
receive valid notice. But she has not cited to all the evidence the
trial court considered. (In re S.C., supra, 138 Cal.App.4th at pp.
414-415.) Nor has she considered that the trial court alone
decides the credibility of the witnesses. Moreover, in Durant
Harvesting, we rejected a number of similar claims by
Dettamanti about lack of notice and lack of jurisdiction of the
superior court. To the extent she is attempting to relitigate those
issues here, that attempt fails. (City of Santa Paula v. Narula,
supra, 114 Cal.App.4th at p. 490.) But even had she made a
proper showing of deficient notice for some of the temporary
orders, the result would not change.
      Findings of Jurisdiction Based on General Appearances
       The trial court denied the motion finding Dettamanti
“made numerous general appearances in this action, including as
early as November 29, 2018.” The court found “no basis to vacate
any of the specified orders.”
       “A general appearance occurs where a party, either directly
or through counsel, participates in an action in some manner
which recognizes the authority of the court to proceed.” (Mansour
v. Superior Court (1995) 38 Cal.App.4th 1750, 1756.) “[A] party
who seeks relief on any basis other than a motion to quash for
lack of personal jurisdiction will be deemed to have made a




                                16
general appearance . . . .” (Dial 800 v. Fesbinder (2004) 118
Cal.App.4th 32, 52.) A general appearance is not determined by
how the party who made the appearance describes it, or intended
it, but rather by “the character of the relief sought.” (Slaybaugh
v. Superior Court (1977) 70 Cal.App.3d 216, 221.)
       A general appearance “operates as consent to the court’s
exercise of jurisdiction in the proceeding.” (In re Marriage of
Obrecht (2016) 245 Cal.App.4th 1, 7.) “By generally appearing, a
defendant relinquishes all objections based on lack of personal
jurisdiction or defective process or service of process.” (Id. at p. 8,
italics added.) Such an appearance is “ ‘equivalent to personal
service within this state of the summons and a copy of the
petition upon [the defendant].’ ” (Ibid.)
       Dettamanti has not provided: 1) a sufficient summary of
facts on this issue, 2) relevant citations to the record, 3) a
summary of her opponents’ evidence, or 4) citation to all the
relevant evidence supporting the court’s findings. Consequently,
Dettamanti’s claim about the lack of evidence to support the trial
court’s findings about jurisdiction and her general appearances in
this case is, in large part, forfeited. (In re S.C., supra, 138
Cal.App.4th at pp. 414-415.)
       Moreover, from our review of the record, we conclude the
trial court’s order is correct.
       Dettamanti’s motion relied on her declaration where she
claimed there was no jurisdiction because she was not a party to
these proceedings and that at one of these hearings she was not
represented by counsel. But Judge Sterne’s findings implicitly
determined that her declaration was not credible. The trial court
exclusively decides credibility of the parties. (Fairbairn v.
Fairbairn (1961) 194 Cal.App.2d 501, 510.) To the extent that




                                  17
her motion substantially relied on this declaration, Dettamanti
has not shown why the order denying her motion should not be
affirmed on the ground of the lack of credibility for her factual
assertions in support of her motion. (Ibid.)
       Dettamanti claimed that no attorney represented her at the
November 28, 2018, hearing. But that is refuted by Judge
Staffel’s order of December 3, 2018, where he found attorney
“James McKiernan appeared on behalf of the purported successor
Trustee of the Trust, Angelina Dettamanti.” (Italics added.)
       To the extent Dettamanti claims McKiernan’s appearances
on November 28 and 30, 2018, were solely special appearances to
challenge jurisdiction, that claim is not supported. In his
December 3, 2018, order, Judge Staffel found McKiernan
appeared and presented “documents allegedly executed by Joe
Carrari.” They were presented to challenge the orders sought by
the petitioner. At the November 30th hearing, McKiernan again
appeared and challenged those orders. He asked the court, “Why
are we having an autopsy?” He claimed that “the Court cannot
order an autopsy for discovery.” These claims went to the merits.
He said he was presenting the documents to show that
Dettamanti “is in charge” and only she had the lawful “authority”
in this matter. These were general appearances. (Dial 800 v.
Fesbinder, supra, 118 Cal.App.4th at p. 52.)
       Judge Sterne found that after Judge Staffel issued the
probate orders, Dettamanti made general appearances by filing a
petition for writ of mandate in this court on November 29 to
challenge those orders and by filing an appeal challenging those
orders on the merits. Judge Sterne found Dettamanti “did not
restrict the appeal to the issues of jurisdiction.” The court said
her writ petition specifically challenged the merits of the probate




                                18
orders. (Dial 800 v. Fesbinder, supra, 118 Cal.App.4th at pp. 52-
53 [seeking affirmative relief on the merits constitutes a general
appearance].) Dettamanti cannot challenge the court’s findings
because of her failure to cite to a relevant factual and procedural
record. (In re S.C., supra, 138 Cal.App.4th at pp. 414-415.)
        Our review of the record shows that in Kopcrak v.
Dettamanti, case No. B294447, Dettamanti appealed the orders of
November 28 and 30, 2018, on December 17, 2018. Her appeal
was dismissed for failing to pay clerk’s and filing fees, and the
remittitur issued on March 13, 2019. This supports the trial
court’s findings that rejected Dettamanti’s claims that she was
not a party to these proceedings. Moreover, as the court correctly
found, Dettamanti’s notice of appeal did not limit the issue to a
jurisdictional challenge. She said she was appealing the court’s
“granting a mandatory injunction.” That shows “the character of
the relief sought,” overturning the order. (Slaybaugh v. Superior
Court, supra, 70 Cal.App.3d at p. 221.) Dettamanti has failed to
show why the trial court could not reasonably find that her
appeal of these orders was a general appearance. (Ibid.; In re
Jennifer O. (2010) 184 Cal.App.4th 539, 548 [filing a notice of
appeal is a general appearance “confirming [the party’s]
submission to the jurisdiction of the court”].)
       Dettamanti claims her writ petition was denied. But that
does not preclude it from being designated as a general
appearance. There is no particular form or act that is required
for a general appearance. (Mansour v. Superior Court, supra, 38
Cal.App.4th at p. 1756.) That writ petition was verified by
Dettamanti as both “Successor Trustee” and in her “own right.”
(Italics added.) She stated under oath that she was “the
Petitioner in this proceeding.” The petition, among other things,




                                19
sought relief for Dettamanti to vacate the trial court orders. It
requested specific relief to allow Dettamanti “to operate
unfettered as the duly appointed successor trustee” and to be
allowed “to carry out Carrari’s intentions concerning an autopsy,
funeral and burial” under a power of attorney. The petition for
writ challenged the merits of the trial court’s orders. One of the
claims was that “[t]he hearing resulted in freezing of all trust
property and finances, and was not adequately tied to any
allegation of irreparable or immediate harm whatsoever.” The
trial court could reasonably infer this petition sought relief
beyond a motion to quash for lack of service. (Dial 800 v.
Fesbinder, supra, 118 Cal.App.4th at pp. 52-53.) The “character
of the relief sought” shows it was a general appearance.
(Slaybaugh v. Superior Court, supra, 70 Cal.App.3d at p. 221.)
       Moreover, in the trial court Kopcrak also claimed
Dettamanti appeared by counsel at the January 15th hearing in
this case. She cited to the record to show Dettamanti’s counsel
made a general appearance by arguing on the merits.
Dettamanti’s lawyer said, “Dettamanti should not be removed
and a temporary trustee should not be appointed to serve in Ms.
Dettamanti’s place.” Dettamanti’s counsel went even further to
argue that the petitioners had “no standing” because an
“amendment” to the trust “disinherits them completely.” These
were arguments on the merits. (Dial 800 v. Fesbinder, supra, 118
Cal.App.4th at pp. 52-53; Mansour v. Superior Court, supra, 38
Cal.App.4th at p. 1756 [appearance by counsel that recognizes
the court’s authority to proceed is a general appearance].)
       Dettamanti notes the trial court at that hearing said her
counsel had not yet filed “papers” with the court for a formal
appearance. She claims that means there was no general




                               20
appearance. But a general appearance “does not require any
formal or technical act.” (Mansour v. Superior Court, supra, 38
Cal.App.4th at p. 1756, italics added.)
      Moreover, Dettamanti has failed to cite to the rest of the
record regarding that hearing. After the court mentioned the
need to file papers with the court, Dettamanti’s counsel
responded, “I can certainly do that.” The court then asked
Dettamanti’s counsel if he wanted to accept service of copies of
the court’s orders on behalf of Dettamanti. He responded, “I
would.” That refutes the claim that he was only there to make a
special appearance to contest jurisdiction. He said, “I have been
retained by Ms. Dettamanti.” Her counsel next requested that
the court require certain wills to be filed with the court. The trial
court agreed. The court continued the hearing and made sure the
date was agreeable to Dettamanti’s counsel. (In re Vanessa Q.
(2010) 187 Cal.App.4th 128, 135 [where a party’s counsel has
obtained a continuance of the hearing, that constitutes a general
appearance].)
      Moreover, Dettamanti’s suggestion that Judge Staffel did
not consider Dettamanti’s counsel to be representing her is not
correct. In Durant Harvesting, we noted that Judge Staffel in
reference to this proceeding ruled that her counsel was
authorized to accept service for her. (Durant Harvesting, supra,
B296096.) The trial court could reasonably find counsel’s
agreement to accept service was a general appearance because it
showed “an intent to submit to the court’s jurisdiction.” (General
Ins. Co. v. Superior Court (1975) 15 Cal.3d 449, 453.) The trial
court’s finding that there were multiple general appearances is
supported by the record.




                                 21
                   Findings of In Rem Jurisdiction
       Kopcrak claimed an alternative ground supporting the
validity of the trial court’s orders on November 28 and 30 is based
on the probate court’s in rem jurisdiction over the trust estate.
She claims the trial court properly denied Dettamanti’s
challenges to the court’s authority to issue these two orders on
this ground. (Estate of Golden (1937) 9 Cal.2d 647, 648 [certain
orders of the probate court may be issued as a result of the
probate court’s in rem jurisdiction].) We agree.
       The trial court’s orders on November 28 and 30 involved
immediate temporary orders for the trust estate, including
ordering an autopsy, “planning of services for Mr. Carrari,” and
granting a temporary restraining order “with respect to” his
“remains.”
       Courts have broad powers in cases involving trusts to take
immediate action to protect the trust estate and may, in some
instances, do so on their own motion. (Schwartz v. Labow (2008)
164 Cal.App.4th 417, 427.) Courts may issue temporary
restraining orders or emergency relief orders. (Chrysler Credit
Corp. v. Waegele (1972) 29 Cal.App.3d 681, 687.) Such orders
may issue if the party seeking them has made “a reasonable
effort in good faith to give notice, in either formal or informal
fashion, to either the defendant or his counsel.” (United Farm
Workers v. Superior Court (1975) 14 Cal.3d 902, 913.) Here, the
trial court found that took place. It said Dettamanti had been
provided notice at the address she provided to the court for
service. It rejected Dettamanti’s factual assertions to the
contrary. It ruled that there was “fundamental jurisdiction to
act” in these two proceedings and that her claims that the orders
were void was not correct. (People v. Gerold (2009) 174




                                22
Cal.App.4th 781, 787.) The court said she could allege the orders
were voidable, but she had not proven grounds to set them aside.
Moreover, as previously noted, in Durant Harvesting, Dettamanti
was given a subsequent opportunity to present evidence to set
aside the order appointing Farmer as temporary trustee. But she
did not meet her evidentiary burden. Dettamanti has not shown
trial court error.
                        Petitioner’s Standing
       Dettamanti contends Kopcrak lacks standing to prosecute
her petition because it violates “no contest” clauses in decedent
Carrari’s various trust amendments. She claims consequently
Kopcrak “is [c]ompletely [d]isinherited.” (Boldface omitted.)
       But these contentions are without merit and they were
rejected by our Supreme Court in Barefoot v. Jennings (2020) 8
Cal.5th 822. There the court said, “[W]hen a plaintiff claims to
be a rightful beneficiary of a trust if challenged amendments are
deemed invalid, she has standing to petition the probate court
under section 17200.” (Id. at p. 828.) That is what Kopcrak is
doing here. She is challenging the validity of the documents
Dettamanti relies on for her authority to act. The trial court
properly ruled that Dettamanti’s standing objection was without
merit.
       Dettamanti is also requesting that we make a series of
factual findings, including that: 1) Kopcrak’s petition includes
false claims, 2) Kopcrak filed it knowing she lacked probable
cause, 3) the settlor had sufficient mental capacity or was not
subject to under influence, etc. But these are factual issues that
are not tried in the appellate courts; they must initially be tried




                                23
in the trial court. (Morgan v. Imperial Irrigation Dist. (2014) 223
Cal.App.4th 892, 912.)2
                            Other Issues
       Dettamanti has requested an “immediate stay” of the trial
court proceedings.
       Kopcrak objects and claims that “the request for a stay is
procedurally improper. A stay is requested by motion in the trial
court,” or a proper appellate writ, but not “by a request in an
opening brief.” The objection has merit and Dettamanti has not
set forth grounds for such relief. We deny Dettamanti’s motion to
stay.
       We have reviewed Dettamanti’s remaining contentions and
we conclude she has not shown grounds for reversal.
                           DISPOSITION
       The orders are affirmed. Costs on appeal are awarded in
favor of respondents Kopcrak and Farmer.
       NOT TO BE PUBLISHED.




                                     GILBERT, P. J.
We concur:



             YEGAN, J.               TANGEMAN, J.


      2We deny Dettamanti’s request for judicial notice filed
March 9, 2021, of documents to prove on appeal that Kopcrak
lacked probable cause and that Joseph Carrari had sufficient
mental capacity. (Morgan v. Imperial Irrigation District, supra,
223 Cal.App.4th at p. 912.)


                                24
                   Colleen K. Sterne, Judge

            Superior Court County of Santa Barbara

                ______________________________



      Christian Bosuel; Angelina Dettamanti, in pro. per., for
Defendant and Appellant.
      Mullen & Henzell, Mack S. Staton; Will Tomlinson for
Plaintiff and Respondent Linda Kopcrak.
      Andre, Morris & Buttery, James C. Buttery for Real Party
in Interest and Respondent David Y. Farmer.




                              25